Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140703(49)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 140703
                                                                    COA: 289225
                                                                    Oakland CC: 2008-219359-FC
  TERRY ANTHONY BREEDING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 28, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk